UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1483



LORENZO GRIER,

                                            Plaintiff - Appellant,

          versus


DENNY'S RESTAURANT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-94-1479-A)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Grier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reopen his suit against Appellee alleging discrimination.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2